Title: Carl L. Siegfried to Thomas Jefferson, 3 September 1810
From: Siegfried, Carl L.
To: Jefferson, Thomas


          
            Sir.
            Konigsberg in Prussia the 3d September 1810.
          
           Since the death of our former American Consul Mr Jacob Muller the Americans my Countrymen arrived here more frequent, than ever they were here before and suffered very much for the want of a representative of their Nation.  For that purpose I wrote twice to Mr John M Forbes in Hamburg even some American Captains and Supra Cargas drew up—as I heard afterwards—a petition to this Mr Forbes requesting to appoint me Vice Consul till another American Consul was lawfully constituted or I was confirmed in this Station.  To the great surprize however of the respectable old mercantile house here of Mr George Hay who had been so polite as to forward the said petition to Mr Forbes confirming what they petitioned for, in having chosen besides a Citizen of their Country a Character worthy to be their Representative, also to the surprize of a number of Americans arriving afterwards daily hearing of what had happened and waiting impatiently for a decision; no answer from Mr Forbes arrived.
          Humbly I beg therefore to lay this matter before You: I am a native of this Country—entered the United States of America 1793—was there of and on ten years— am American Citizen agreable to the Certificate of George Watson Esqr Judge of the Supreme Court of Georgia—was a privat Soldier in the Western Expedition from September till January 1794/5 in the Lancaster light Infantry Volontair Company against the Insurgents— am marry’d to an American Lady the former Miss Charlotte Frazer of Baltimore, where my mother in Law Mrs Towson is still alive—I am still an owner of some property in and near Baltimore and Fellspoint. In consequence therefore of the above reasons, as well as of my great attachment for and to the United States of America, I beg at present to be made here American General Consul for all the Prussian ports in the Baltic.
          Natural propensity leads me to assure You that it will be my pride and great pleasure to me, to obey and execute any Orders or wishes of our remote Country, received by You Sir, or any lawfull a Authority with the utmost secrecy or in the manner prescribed, and I flatter myself You’ll have the kindness to favour me soon with an answer
          With the greatest deference and respect I have the honour to subscribe myself
          
            Sir Yr most Obed humble Servt
            C. L. Siegfried
          
        